Case: 18-20260      Document: 00514940370         Page: 1     Date Filed: 05/02/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-20260                              May 2, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
CECIL MAX-GEORGE,

                                                 Plaintiff-Appellant

v.

HOUSTON POLICE DEPARTMENT; OFFICER C. A. MYRICK; OFFICER D.
W. DUVAL; OFFICER J. MEJIA; OFFICER L. MATTHEWS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-2264


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Cecil Max-George filed a pro se civil rights lawsuit under 42 U.S.C.
§ 1983 and Texas tort law in district court alleging that the individual
defendants, who were officers in the Houston Police Department (HPD),
violated his constitutional rights by using excessive force on him after he was
pulled over for an open warrant for his arrest.                  In addition to seeking



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20260     Document: 00514940370     Page: 2   Date Filed: 05/02/2019


                                  No. 18-20260

declaratory, compensatory, and punitive relief, he asked for “immediate
injunction[s]” against the individual defendants and HPD based on his claims
that they were engaging in racial profiling of African-American males and
using excessive force against African-American males.         He also filed two
motions for service of process and a motion for recusal. The district court
issued an interlocutory order in which it (1) denied Max-George’s request in
his complaint for preliminary injunctive relief; (2) dismissed Max-George’s
claims for monetary relief against Officer D. W. Duval because they were
barred under Heck v. Humphrey, 512 U.S. 477 (1994); and (3) denied Max-
George’s motions for recusal and for service of process.
      As a threshold matter, we must consider whether we have jurisdiction to
consider Max-George’s appeal of the district court’s order. See Mosley v. Cozby,
813 F.2d 659, 660 (5th Cir. 1987). The district court did not resolve all of Max-
George’s claims, direct entry of a final judgment, or designate the order as
immediately appealable. We therefore lack jurisdiction to consider the district
court’s dismissal of Max-George’s claims for monetary relief against Duval and
denial of Max-George’s motions for recusal and service of process because none
of those matters fit into any of the relevant qualifying categories. See Martin
v. Halliburton, 618 F.3d 476, 481-82 (5th Cir. 2010); United States v. Powell,
468 F.3d 862, 863 (5th Cir. 2006).
      We do have jurisdiction pursuant to 28 U.S.C. § 1292(a) to consider the
district court’s denial of Max-George’s request for preliminary injunctive relief.
See E.E.O.C. v. Kerrville Bus Co., 925 F.2d 129, 131 (5th Cir. 1991). However,
rather than challenging the denial of preliminary injunctive relief directly,
Max-George argues only that the district court misconstrued his request,
which he now asserts was for permanent injunctive relief. He has not shown
that the district court’s construal of his request for “immediate injunction[s]”



                                        2
    Case: 18-20260     Document: 00514940370      Page: 3   Date Filed: 05/02/2019


                                  No. 18-20260

as seeking preliminary injunctive relief was erroneous.          Moreover, if the
proceedings below reach the appropriate stage, Max-George may have the
opportunity to pursue his request for permanent injunctive relief.
      Max-George’s motions to supplement the record are DENIED.                We
DISMISS Max-George’s appeal in part for lack of jurisdiction and AFFIRM the
district court’s decision as to preliminary injunctive relief.




                                         3